EXHIBIT 10.1

 
FIRST AMENDMENT TO
 
PLAS2FUEL LICENSE AGREEMENT
 
This First Amendment to the Plas2Fuel License Agreement (this "First Amendment")
is made and entered to as the of the 18 day of May, 2010 (the "Effective Date")
by and between GREEN ENVIRO TECH (the "Producer") and PLAS2FUEL, INC., a
Washington corporation ("Plas2Fuel"). The Producer and Plas2Fuel may be referred
to individually as a "Party" or collectively as the "Parties."
 
RECITALS
 
WHEREAS, on December 12, 2009, the Parties entered into that certain Plas2Fuel
License Agreement (the "License"); and
 
WHEREAS, the Parties now desire to amend the License to include an exclusivity
provision in favor of the Producer as set forth further herein.
 
AGREEMENT
 
NOW THEREFORE, the Parties, in consideration of the foregoing premises and the
mutual promises contained herein and for other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, agree as follows:
 
1.        
Exclusive Right to North America. Subject to Section 2 of this First Amendment,
Plas2Fuel hereby grants to the Producer the exclusive right to the Auto Shredder
Residential ("ASR") market within North America (the "Exclusivity Right"),
except for those producers listed in Exhibit A for a period commencing on the
Effective Date and expiring on January 1, 2021 (the "Term"), and Plas2Fuel
agrees to not engage in, either alone or in concert with any third-party, any
activity in direct competition within the Producer's activities within the ASR
market within North America during the Term.

 
2.        
Purchase of Plastic Reclamation Units. The Exclusivity Right shall be contingent
on the Producer purchasing and paying in full from Plas2Fuel the following:

 
a.  
Twelve (12) Plastic Reclamation Units ("PRU's") between January 1 2010 and
December 31, 2010;

 
b.  
Twenty (20) PRU's between January 1, 2011 and December 31, 2011; and

 
c.  
Forty (40) PRU's between January 1, 2012 and December 31, 2012; and

 
d.  
Forty (40) PRU's between January 1, 2013 and December 31, 2013; and

 
e.  
Forty (40) PRU's between January 1, 2013 and December 31, 2014; and

 
f.  
Forty (40) PRU's between January 1, 2013 and December 31, 2015; and 

 
g.  
Forty (40) PRU's between January 1, 2013 and December 31, 2016; and

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
h. Forty (40) PRU's between January 1, 2013 and December 31, 2017; and
 
i. Forty (40) PRU's between January 1, 2013 and December 31, 2018; and
 
j. Forty (40) PRU's between January 1, 2013 and December 31, 2019; and
 
k. Forty (40) PRU's between January 1, 2013 and December 31, 2020;
 
In the event the Producer fails to purchase the requisite PRU's in any given
year as set forth above, within thirty (30) days of receipt of a written notice
of default from Plas2Fuel, the Exclusivity Right shall terminate and be of no
further force or effect.
 
3. Effectiveness. This First Amendment shall be effective as of Effective Date.
 
4.        
Validity of Agreement; Conflicts. All terms, conditions and provisions contained
in the License not amended by this First Amendment shall remain unchanged, valid
and in full force and effect, binding upon the Producer and Plas2Fuel; provided,
however, that in the event of any conflict between the terms of this First
Amendment and the terms of the License, the terms of this First Amendment shall
control.

 
5.        
Multiple Counterparts. This First Amendment may be executed in more than one
counterparts, each of which shall be deemed an original and all of which
constitute, collectively, one agreement.

 
6.        
Capitalized Terms. Capitalized terms used, but not otherwise defined in this
First Amendment, shall be as defined in the License.

 
7.        
Governing Law. This First Amendment shall be governed by and construed in
accordance with the law of the state of Oregon.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURES
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this First Amendment
as of the Effective Date.
 
 

Producer:      Plas2Fuel:                                
/s/ Gary M. De Laurentiis
   
/s/ Brent Bostwick
 
(Signature)
   
(Signature)
 
 
   
 
  Gary M. De Laurentiis     Brent Bostwick   (Printed Name)     (Printed Name)  
          CEO    
Vice President, Plas2Fuel Corporation
  (Title)     (Title)                       Date: 5-19-2010     Date: May 18,
2010                      
Address for giving notices:
   
Address for giving notices:
        Plas2Fuel Corporation         7904 SW Hunziker Street         Tigard, OR
97223  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Exhibit A
 
 
/